Cureton, Judge,
(dissenting):
Believing the evidence sufficient to warrant submission of the case to the jury, I must respectfully dissent. The majority accurately notes that our task on appeal is to determine whether there is any evidence, either direct of circumstantial, which tends to prove Rowell’s guilt. Further, this court must view the evidence in the light most favorable to the State. We are concerned only with the existence of evidence, not its weight; where the State presents any evidence which tends to prove the defendant’s guilt, or from which the defendant’s guilt could be fairly and logically deduced, the case must go to the jury. State v. Childs, 299 S.C. 471,385 S.C. (2d) 839 (1989); State v. Brownlee, 318 S.C. 34, 455 S.E. (2d) 704 (Ct. App. 1995). Moreover, a motion for directed verdict is properly refused where the determination of guilt is dependent on the credibility of witnesses, as this is a question that goes to the weight of the evidence and is clearly for determination by a jury. State v. Ham, 268 S.C. 340, 233 S.E. (2d) 698 (1977), cert. denied, 434 U.S. 1019, 98 S.Ct. 740, 54 L.Ed. (2d) 765 (1978); State v. Fleming, 254 S.C. 415, 175 S.E. (2d) 624 (1970). I believe the majority has not only weighed the evidence, but has made credibility determinations in Rowell’s favor.
The facts of this case viewed in the light most favorable to the State are as follows. Randi and Sarah Slaughter and Jennifer Tomlinson, the three girls who survived the accident, testified that as they walked north on the east (right) side of Wiley Drive, the victims, Erica Spon and Hank Tomlinson, were on the opposite (west) side of the street also traveling north. Erica was pushing Hank in a baby stroller. A car driven by Alberta Kissell passed them heading north. Jennifer then instructed Erica to cross to the east side of the street and stay together with the rest of the children. Erica complied, pushing Hank across the street. At this point, the whole group was proceeding north on the east side of Wiley Drive. They saw Rowell’s car turn onto Wiley Drive from 28th Avenue. Jennifer again told everyone to get over, and they moved further *128into the grassy area.1 Jennifer noticed Rowell’s car was traveling in its proper lane (west lane) for a distance, but then it crossed the center line into the eastern lane and suddenly drove into the grassy shoulder of the road striking Hank’s stroller first, then hitting Erica, Randi and finally Jennifer.
On the other hand, Rowell testified that as she traveled south on Wiley Drive she saw two children walking on the west side of the street, and she moved to the left to avoid hitting them because she saw no one to her left; whereupon she hit the children. Much of her testimony not only conflicts with that of the State, but is itself contradictory. At trial she testified inconsistently that she hit the children in the middle of the street, about two feet to the east of the center of the street, and also at the eastern edge of the street. She vehemently denied her car ever left the paved portion of the road. She also testified she applied her brakes and the car slid to the side a little. However, the investigating officer found no indication she applied her brakes.
The surviving girls’ testimony is consistent with the physical evidence. It is also consistent with the opinion of the investigating officer who testified Rowell’s car hit the victims some two to four feet into the grassy shoulder. Kissell testified she saw Rowell turn onto Wiley Drive and as she passed her, Rowell was in the proper lane and did not appear to be speeding. She then stated, however, that after Rowell passed her, she looked in her rear view mirror and observed Rowell travelling on the wrong (east) side of the road. Thus, despite Row-ell’s contention she hit the group near the center of the road, the testimony and physical evidence viewed in the light most favorable to the State clearly indicate they were hit two to four feet into the grassy area.
Other evidence also reflects upon the inconsistencies of Rowell’s testimony and demonstrates the need for jury credibility determinations. For instance, the investigating officer testified that on the night of the accident, he asked Rowell to show him where her car hit the children. With her mother *129serving as interpreter, Rowell responded to the investigator’s question by immediately walking to the “extreme east side of the roadway.” However, after Rowell’s mother communicated with her through sign language, Rowell changed her response by moving near the center of the street. Moreover, the children Rowell claimed to have seen on the west side of the street and swerved left to avoid, do not appear to have been seen by Kissell, the survivors or anyone else.2 Thus, the jury may have concluded these children never really existed. Because Rowell’s only justification for being on the wrong side of the road was to avoid hitting these two children, her credibility was critical.
The evidence regarding the darkness at the time of the accident is also conflicting. Rowell and other witnesses testified it was very dark. However, there were two street lights in the block where the accident occurred and two of the State’s witnesses testified it was not so dark that you could not see. There was evidence Rowell lived in the area and was aware that Wiley Drive was heavily used by walkers. In fact, the two men who lived across the street from the accident scene and were the first to come to the assistance of the victims, had just returned from jogging. Rowell’s conduct can be contrasted to that of Kissell who testified that as she drove past the children just seconds before the accident, she had no problem seeing them and slowed down. Finally, there is some evidence, albeit conflicting, that Rowell was speeding as she approached the children. In fact, Rowell testified she could have been going as fast as 30 MPH in a 25 MPH zone.3
At the core of this appeal is the question of whether there was any evidence of reckless conduct on Rowell’s part at the time of the accident. I agree with the majority that recklessness is more than mere negligence and “denotes a conscious failure to exercise due care or ordinary care or a conscious indifference to the rights and safety of others or a reckless disregard thereof.” State v. Tucker, 273 S.C. 736, 739, 259 S.E. *130(2d) 414, 415 (1979). It is more than heedlessness which was equated to negligence in Cummings v. Tweed, 195 S.C. 173,10 S.E. (2d) 322 (1940). On the other hand, one does not have to intend the specific consequences of his act in order to be reckless. Peak v. Fripp, 195 S.C. 324, 11 S.E. (2d) 383 (1940). As stated in State v. Rachels, 218 S.C. 1, 8, 61 S.E. (2d) 249, 252-53 (1950):
As a general rule, the question [of] what constitutes reckless driving is to be determined from all the surrounding circumstances where the statute denouncing the offense does not specifically declare what particular acts shall constitute the offense. Accordingly, in determining the guilt of the accused, his manner of driving is to be considered with respect to the time when and the place where, the alleged violation occurred; the width, character and condition of the highway, weather conditions as to light or darkness,... the opportunity for observation and familiarity with the highway; and the chance of being able to stop or avoid a collision.
The test of recklessness, as stated, does not lie in speed alone, but in that and all other attendant circumstances which together show a reckless disregard of consequences.
The majority opines that while violation of a safety statute is evidence of civil recklessness and willfulness, it is insufficient to support an inference of criminal recklessness. I know of no reason the rules should be different. As stated by the court in Wise v. Broadway, 315 S.C. 273, 433 S.E. (2d) 857 (1993), violation of a statute standing alone does not constitute recklessness, but is some evidence of recklessness and may be considered along with other circumstances in determining whether a defendant was reckless. Our sister state of North Carolina, while making a distinction between willful and inadvertent violations of safety statutes,4 has long held that viola*131tion of such statutes which proximately results in injury or death is evidence of culpable negligence. State v. Weston, 273 N.C. 275, 159 S.E. (2d) 883 (1968); State v. Hefler, 60 N.C. App. 466,299 S.E. (2d) 456 (1983), aff’d, 310 N.C. 135, 310 S.E. (2d) 310 (1984). In a pedestrian-auto death case, the Virginia Supreme Court upheld a conviction for involuntary manslaughter where one tractor-trailer driver attempted to pass another tractor-trailer on a 20-foot-wide road knowing that to do so would cause his truck to come within two feet of a pedestrian walking on the shoulder of the road. Tragically, as he passed the other truck, his truck skidded causing him to lose control and swerve onto the shoulder of the highway thus killing the pedestrian. Richardson v. Commonwealth, 192 Va. 55, 63 S.E. (2d) 731 (1951). Compare, Tubman v. Commonwealth, 3 Va. App. 267, 348 S.E. (2d) 871 (1986) where a similar conviction was reversed where the undisputed evidence showed the defendant-driver inadvertently violated a failure to yield the right-of-way at an intersection causing a collision with a motorcycle whose approach was partly obscured. The court found the defendant-driver “was not driving in such a manner that he would be aware, from his knowledge of the existing circumstances and conditions, that his conduct probably would cause injury to another.” Tubman, 348 S.E. (2d) at 875. In the final analysis, even where there has been a statutory violation, “... it is always for the jury to determine whether a party has been reckless, willful, and wanton.” Wise, 433 S.E. (2d) at 859. However, “it is not obligatory as a matter of law for the jury to make such a finding in every case of a statutory violation.” Id.
*132As noted above, it is not the duty of the trial court to weigh the evidence in passing on a defendant’s motion for a directed verdict or to make credibility determinations. When there is a conflict in the evidence raised by the defendant’s evidence, the court should only consider the facts fairly inferable from the State’s evidence and disregard the defendant’s conflicting evidence. 75A Am. Jur. (2d) Trial § 1040 (1991) (the prosecution is entitled to have all of its relevant evidence treated as true and every controverted fact resolved in its favor); Young v. Bost, 241 S.C. 289, 128 S.E. (2d) 118 (1962) (in passing on defendant’s motion for directed verdict when there is a conflict in the evidence, judge should disregard conflict raised by defendant’s evidence and only consider the facts fairly inferable from plaintiff’s evidence); accord State v. Quinn, 111 S.C. 174, 97 S.E. 62 (1918); 3 A.L.R. 1500 (1918) ( a motion for directed verdict is in the nature of a demurrer to the evidence, and therefore a quasi admission of the truth of the nonmoving party’s evidence); cf. State v. Turner, 117 S.C. 470, 109 S.E. 119 (1921) (assuming as true all evidence presented by the State, it did not support a conviction and trial court should have directed a verdict for defendant).
The majority opinion relies heavily on In re Stacy Ray A., 303 S.C. 291, 400 S.E. (2d) 141 (1991) to sustain its reversal of the trial court. I believe Stacy is clearly distinguishable. In Stacy there were only two witnesses to the accident, one was killed and the other could not remember what happened. The only evidence in the case was physical evidence that Stacy’s car came to rest in the victim’s lane of traffic after the collision. The Supreme Court concluded that fact alone was insufficient to support a finding of recklessness absent some showing of how the accident occurred.5 Here, there is both direct and circumstantial evidence pointing to how the accident occurred and from which the jury could have determined Rowell drove her vehicle with a reckless disregard for the safety of others. This recklessness could be gleaned not only from statutory violations, see Annotation, What Amounts to Reckless Driving of Motor Vehicle within Statute Making Such a Criminal Offense, 52 A.L.R. (2d) 1337 (1957), but from the ev*133idence as a whole viewing the evidence from the eyes of the State which shows Rowell drove her car at an excessive rate of speed for the conditions then and there prevailing, failed to keep a proper lookout and remain diligent in watching out for children using Wiley Drive,6 drove not only left of the center line, but to the other side of the road into the grass to hit these victims, and finally, never used her brakes. In my view, unless we selectively view the evidence in Rowell’s favor, there was ample evidence justifying submission of the case to the jury. Therefore, I would affirm.

 While the majority states Sarah testified she, Randi and Jennifer were in the middle of the road when Kissell passed, Jennifer and Randi testified they were off the road. Kissell also testified she saw Erica and the stroller on the west side of the road and the other three girls on her right (east) side of the road as she passed them while driving her car in the middle of the road.


 Her description of the two children does not fit the description of the children who were killed, nor do we think she claims they were the same.


 I note that in light of Rowell’s claim the road was narrow, it was very dark and she could not see the west side of the road, the jury could have determined she had a duty to drive a speed consistent with those conditions which may have been well below the posted speed limit. See S.C. Code Ann. § 56-5-1520.


 The often quoted landmark case of State v. Cope, 204 N.C. 28,167 S.E. 456, 458 (1993) makes the distinction as follows:
6. An intentional, willful, or wanton violation of a statute or ordinance, designed for the protection of human life or limb, which proximately results in injury or death, is culpable negligence. (Citations omitted.)
*1317. But an unintentional violation of a prohibitory statute or ordinance, unaccompanied by recklessness or probable consequences of a dangerous nature, when tested by the rule of reasonable prevision, is not such negligence as imports criminal responsibility. (Citations omitted.)
8. However, if the inadvertent violation of a prohibitory statute or ordinance be accompanied by recklessness or probable consequences of a dangerous nature, when tested by the rule of reasonable prevision, amounting altogether to a thoughtless disregard of consequences or a heedless indifference to the safety and rights of others, then such negligence, if injury or death proximately ensues, would be culpable, and the actor guilty of an assault or manslaughter, and under some circumstances of murder. (Citations omitted.)


 The court was particularly concerned that the family court had improperly shifted the burden of proof from the State to the minor defendant.


 In applying recklessness to the wrongful death statute our Supreme Court in Cummings v. Tweed, 195 S.C. 173, 180, 10 S.E. (2d) 322, 325 (1940) stated:
[I]f testimony is introduced touching or supporting allegations as to defendant’s failure to keep proper lookout or have proper control [of his vehicle], it would ordinarily be a question for the jury whether such conduct constituted a reckless disregard of the rights of the passenger, within the meaning of the guest statute.
Accord Fuller v. Bailey, 237 S.C. 573, 118 S.E. (2d) 340 (1961) (violation of statutory provisions regarding keeping ear under proper control, driving at excessive rate of speed, failing to drive at appropriately reduced speed, were evidence of recklessness for jury to decide).